DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 are objected to because of the following informalities:  
 Claim 1 recites the limitation “An medical device” in line 1 should read as “a medical device”.
Claim 12 recites the limitation “An medical device” in line 1 should read as “a medical device”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anand et al. (US. 20160331897A1) (“Anand”)
Re claim 1, Anand discloses an medical device (abstract, ¶0009, Figs. 1-3c, the general shape of the distal end of the catheter 102 and Fig. 15 shows the piezoelectric element) configured to improve medicament dispersion (¶0089), the medical device comprising: an implantable catheter (102, ¶0105, ¶0009) having a distal end ( close to distal most of  112, Fig. 3c) configured to be positioned within a flow of cerebrospinal fluid of a patient (abstract, ¶0089), 
Re claim 2, Anand discloses wherein the piezoelectric element is configured to oscillate for a predefined period of time in relation to administration of the medicament (¶0089, ¶0102, ¶0057).  
Re claim 3, Anand discloses wherein the medical device further includes one or more physiological sensors (108, ¶104) configured to monitor one or more physiological conditions of the patient to time oscillation of the piezoelectric element to correspond with an inference of heightened cerebrospinal fluid oscillations (¶0104, heart rate).  
Re claim 4, Anand discloses wherein the one or more physiological sensors is configured to monitor at least one of a heart rate or respiratory rate of the patient (¶0104).  
Re claim 5, Anand discloses wherein the proximal end of the implantable catheter is operably coupled to an implantable port (182, ¶0009, ¶0106) configured to subcutaneously receive the medicament (¶0106).  
Re claim 7, Anand discloses wherein medical device further comprises a medicament flow sensor configured to detect a flow of medicament to time oscillation of the piezoelectric element (¶0119, ¶0102).  
Re claim 8, Anand discloses further comprising an implantable power source (¶0089) configured to power the piezoelectric element (¶0105, wherein the system is fully implanted).  
Re claim 10, Anand discloses wherein the body of the implantable catheter further defines one or more electrical conduit lumen extending lengthwise along the implantable catheter (lumen for 150) configured to house the one or more electrical conduit electrically (150) coupling the implantable power source to the piezoelectric element (¶0089, ¶0105, wherein the system is fully implanted).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Kalpin (US. 20100125246A1).
Re claim 6, Anand fails to disclose wherein medical device further comprises a needle detection sensor configured to detect an insertion of a needle into the implantable port to time oscillation of the piezoelectric element.  
However, Kalpin discloses an implantable medical catheter with implantable port ( 34 is the catheter  and 40 is the port, Figs. 1-2) and the location in the spinal canal (¶0026) wherein medical device further comprises a needle detection sensor (14) configured to detect an insertion of a needle (20)  into the implantable port (40, ¶0081).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify implantable port of Anand to include a needle detection sensor so that the medical device further comprises a needle detection sensor configured to detect an insertion of a needle into the implantable port to time oscillation of the piezoelectric element as taught by Kalpin for the purpose of improving the port for utilizing the sensor for determining the flow rate and status of the flowing and time of flowing (Kalpin, ¶0081, wherein the flowing the fluid time is the same time as the time for time  oscillation of the piezoelectric element, ¶0102 of Anand).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Zhu et al. (US. 20130324892A1) (“Zhu”).
Re claim 9, Anand fails to disclose wherein the implantable power source is configured to be inductively charged through a skin of the patient.  
However, Zhu discloses an implantable medical catheter with implantable port (12 is the catheter  and 14 is the port, Figs. 1-2) and the location in the spinal canal (¶0042) wherein medical device further comprises the implantable power source (¶0029) is configured to be inductively charged through a skin of the patient (¶0029, by the external charger 22).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify implantable power source of Anand so that the implantable power source is configured to be inductively charged through a skin of the patient as taught by Zhu for the purpose of charging the power without any surgical procedure (Zhu, ¶0029).
Claims 11-12, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Brisken (US. 5,931,805).

Re claim 11, Anand fails to disclose wherein the piezoelectric element includes a bending plate configured to impart fluid motion in the cerebrospinal fluid and medicament surrounding the implantable catheter during administration of the medicament. 
 However, Brisken discloses a catheter (Fig. 1 or Fig. 9) has a piezoelectric element (Fig. 1, 30, Col. 6, lines 10-30, or Fig. 9, 128, 130, Col. 7, lines 50-65) includes a bending plate (34, or 128) configured to impart fluid motion in the cerebrospinal fluid and medicament surrounding the implantable catheter during administration of the medicament (Col. 4, lines 17-26).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the piezoelectric element of Anand to include a bending plate so that the piezoelectric element includes a bending plate configured to impart fluid motion in the cerebrospinal fluid and medicament surrounding the implantable catheter during administration of the medicament as taught by Brisken for the purpose of to improve the fluid dispersion and preventing the occluding the lumen  (Brisken, Col. 4, lines 17-26).
Re claim 12, Anand discloses an medical device (abstract, ¶0009, Figs. 1-3c, the general shape of the distal end of the catheter 102 and Fig. 15 shows the piezoelectric element) configured to improve medicament dispersion within a flow of cerebrospinal fluid of the patient (¶0089), the medical device comprising: an implantable catheter (102) having a distal end  (distal most of 112, Fig. 3c) configured to be positioned within the flow of cerebrospinal fluid (abstract, ¶0089), a proximal end, a body defining a lumen configured to enable a flow of medicament to an infusion port positioned in proximity to the distal end (close to infusion port 182, ¶0106), and a piezoelectric element (148) positioned in proximity to the infusion port (122a/b, Fig.3a); and an implantable port (182) in fluid communication with the implantable catheter (¶0009) configured to receive medicament from a medicament source (¶0103 like pump or syringe, ¶0084); wherein the piezoelectric element includes an oscillating surface (surface of 148 that vibrate) capable to impart fluid motion in the cerebrospinal fluid and medicament surrounding the implantable catheter (¶0089), but it fails to disclose that the oscillating surface is used to encourage dispersion of the medicament beyond a slower moving flow of cerebrospinal fluid within a boundary layer immediately surrounding the implantable catheter.
 However, Brisken discloses a catheter (Fig. 1 or Fig. 9) has a piezoelectric element (Fig. 1, 30, Col. 6, lines 10-30, or Fig. 9, 128, 130, Col. 7, lines 50-65) includes a bending plate (34, or 128) to encourage dispersion of the medicament beyond a slower moving flow of cerebrospinal fluid within a boundary layer immediately surrounding the implantable catheter (Col. 4, lines 17-26, the plate as in Fig. 1 and Fig. 9 are outside the catheter).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the piezoelectric element of Anand to include a bending plate so that piezoelectric element is oscillating to encourage dispersion of the medicament beyond a slower moving flow of cerebrospinal fluid within a boundary layer immediately surrounding the implantable catheter as taught by Brisken for the purpose of improving the fluid dispersion and preventing the occluding the lumen  (Brisken, Col. 4, lines 17-26).
  Re claim 13, Anand discloses wherein the piezoelectric element is configured to oscillate for a predefined period of time in relation to administration of the medicament (Anand ¶0089, ¶0057).  
Re claim 14, Anand discloses wherein the medical device further includes one or more physiological sensors (108, ¶104)  configured to monitor one or more physiological conditions of the patient to time oscillation of the piezoelectric element to correspond with an inference of heightened cerebrospinal fluid oscillations (¶0104, heart rate).
Re claim 15, Anand discloses wherein the one or more physiological sensors is configured to monitor at least one of a heart rate or respiratory rate of the patient (¶0104, heart rate). 
Re claim 17, Anand discloses wherein the implantable port includes a medicament flow sensor configured to detect a flow of medicament to time oscillation of the piezoelectric element (¶0119, ¶0102).  
Re claim 18, Anand discloses wherein the implantable port includes a power source (¶0089) configured to power the piezoelectric element (¶0105, wherein the system is fully implanted).   
Re claim 20, Anand discloses a method of improving medicament dispersion (abstract, ¶0089) comprising: administering medicament into a flow of cerebrospinal fluid of a patient  (¶0089) via an implantable catheter (102) having a distal end (distal most 112, Fig. 3c) configured to be positioned within the flow of cerebrospinal fluid (¶0009, ¶0089), a proximal end (close to182, ¶0106), a body (body of 102) defining a lumen ( lumen, Fig. 15) configured to enable a flow of medicament to an infusion port  (122/a/b, Fig. 3a) positioned in proximity to the distal end (abstract, ¶0089), and a piezoelectric element positioned in proximity to the infusion port (148); and selectively oscillating a surface of the piezo electric element (surface of 148) to impart fluid motion in the cerebrospinal fluid (¶0089), but it fails to disclose that the surface is used to impart movement of medicament surrounding the implantable catheter to encourage dispersion of the medicament beyond a slower moving flow of cerebrospinal fluid within a boundary layer immediately surrounding the implantable catheter.
 However, Brisken discloses a catheter (Fig. 1 or Fig. 9) has a piezoelectric element (Fig. 1, 30, Col. 6, lines 10-30, or Fig. 9, 128, 130, Col. 7, lines 50-65) includes a bending plate (34, or 128) configured to impart fluid motion in the cerebrospinal fluid and medicament surrounding the implantable catheter during administration of the medicament (Col. 4, lines 17-26).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the piezoelectric element of Anand to include a bending plate so impart movement of medicament surrounding the implantable catheter to encourage dispersion of the medicament beyond a slower moving flow of cerebrospinal fluid within a boundary layer immediately surrounding the implantable catheter as taught by Brisken for the purpose of improving the fluid dispersion and preventing the occluding the lumen  (Brisken, Col. 4, lines 17-26).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Brisken and further in view of Kalpin (US. 20100125246A1).
Re claim 16, Anand/Brisken fails to disclose wherein the implantable port includes a needle detection sensor configured to detect an insertion of a needle into the implantable port to time oscillation of the piezoelectric element.  
However, Kalpin discloses an implantable medical catheter with implantable port ( 34 is the catheter  and 40 is the port, Figs. 1-2) and the location in the spinal canal (¶0026) wherein medical device further comprises a needle detection sensor (14) configured to detect an insertion of a needle (20)  into the implantable port (40, ¶0081).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify implantable port of Anand/Brisken to include a needle detection sensor so that the implantable port includes a needle detection sensor configured to detect an insertion of a needle into the implantable port to time oscillation of the piezoelectric element as taught by Kalpin for the purpose of improving the port for utilizing the sensor for determining the flow rate and status of the flowing and time of flowing (Kalpin, ¶0081, wherein the flowing the fluid time is the same time as the time for time  oscillation of the piezoelectric element, ¶0102 of Anand).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Brisken (US. 5,931,805) and Zhu et al. (US. 20130324892A1) (“Zhu”).
Re claim 19, Anand/Brisken fails to disclose wherein the implantable power source is configured to be inductively charged through a skin of the patient.  
However, Zhu discloses an implantable medical catheter with implantable port (12 is the catheter  and 14 is the port, Figs. 1-2) and the location in the spinal canal (¶0042) wherein medical device further comprises the implantable power source (¶0029) is configured to be inductively charged through a skin of the patient (¶0029, by the external charger 22).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify implantable power source of Anand/Brisken so that the implantable power source is configured to be inductively charged through a skin of the patient as taught by Zhu for the purpose of charging the power without any surgical procedure (Zhu, ¶0029).
  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783    

/Lauren P Farrar/Primary Examiner, Art Unit 3783